DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Publication No. 2007/0138949 A1) in view of Ito et al. (U.S. Publication No. 2016/005980 A1; hereinafter Ito) and Hack et al. (U.S. Publication No. 2016/0049608 A1; hereinafter Hack)
	With respect to claim 1, Yoshida discloses a method for fabricating an organic semiconductor device that includes an organic semiconductor active layer [14] deposited on one or more backside device layers [17,18,21], the method comprising: applying a buffering transport layer [14] over the organic semiconductor active layer of the organic semiconductor device (see ¶[0021]; “a hole transport layer, a light emitting layer, and an electron transport layer that are sequentially provided in this order from the side corresponding to the first electrode”); opening a plurality of scribes [22] that extend into the buffering transport layer, the organic semiconductor active layer and the one or more backside device layers (See Figure 4).	Yoshida fails to disclose sputter-depositing a conductive material layer onto the buffering transport layer and into the plurality of scribes, wherein the conductive material layer within the plurality of scribes electrically connects the conductive material layer deposited onto the buffering transport layer on a first side of each of the plurality of scribes with a back contact layer within the one or more backside device layers on a second side of each of the plurality of scribes.	In the same field of endeavor, Ito teaches sputter-depositing a conductive material layer [110] (See ¶[0038] and ¶[0317]) and wherein the transport layers function as buffering transport layers (see ¶[0257]). Hack teaches the conductive material [780] is sputter-deposited onto the buffering transport layer and into the plurality of scribes, wherein the conductive material layer within the plurality of scribes electrically connects the conductive material layer deposited onto the buffering transport layer on a first side of each of the plurality of scribes with a back contact layer within the one or more backside device layers on a second side of each of the plurality of scribes (see Figure 7F)
	Implementation of Ito’s sputter-deposited transparent conducting oxides allows for high conductivity while providing substantial transparency to the light emitting device. 
Furthermore, implementation of the buffering transport layer within the electron transport layer allows for compensation of optical resonance distance according to the wavelength of light emitted from the organic semiconductor active layer, thereby improving light emission efficiency (see Ito ¶[0257]). Furthermore, Hack’s contact orientation allows for connection to the light emission device while allowing for substantial protection of the device from external forces (see ¶[0070)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the teachings of Yoshida, Ito and Hack could be combined to arrive at the claimed invention.
	With respect to claim 2, the combination of Yoshida, Ito and Hack discloses wherein the organic semiconductor active layer comprises either an organic bulk heterojunction structure or a bilayer structure (see Yoshida ¶[0021] and Ito ¶[0041]).
	With respect to claim 3, the combination of Yoshida, Ito and Hack discloses wherein applying the buffering transport layer comprises applying to the organic semiconductor active layer either a transparent or semi-transparent polymer material, or a transparent or semi-transparent oxide material (see Ito ¶[0257 and ¶[0196]).
	With respect to claim 4, the combination of Yoshida, Ito and Hack discloses wherein applying the buffering transport layer comprises either vapor deposition or solution deposition of the buffering transport layer (see Yoshida ¶[0027] and Ito ¶[0192])
	With respect to claim 5, the combination of Yoshida, Ito and Hack discloses wherein sputter-depositing the conductive material layer further comprises: sputter-depositing a transparent conducting oxide onto the buffering transport layer (See Ito ¶[0038])
	With respect to claim 6, the combination of Yoshida, Ito and Hack discloses depositing an electrically insulation material [550] deposited into the plurality of scribes (See Hack Figure 5F).
	With respect to claim 7, the combination of Yoshida, Ito and Hack discloses wherein the conductive material layer comprises one of an indium zinc oxide (IZO), an indium tin oxide (ITO), an aluminum doped zinc oxide (AZO); or a gallium doped zinc oxide (GZO) (see Yoshida ¶[0020] and Ito ¶[0038]).
	With respect to claim 8, the combination of Yoshida, Ito and Hack discloses sputter-depositing a back contact layer [190] onto a substrate; depositing a charge transport layer over the back contact layer; and depositing the organic semiconductor active layer over the charge transport layer (See Ito ¶[0038] and ¶[0317] and Yoshida ¶[0020-0021]).
	With respect to claim 16, Yoshida discloses a method for forming an electrical interconnect between organic photovoltaic cells of a photovoltaic device, the method comprising: forming one or more scribes [22] that extends into a buffering transport layer [14], an organic semiconductor active layer [14] and a backside collection layer [14] of the device, wherein forming the scribe at least partially separates a first organic photovoltaic cell from a second organic photovoltaic cell; and sputter-depositing an electrical contact layer onto the buffering transport layer at the first organic photovoltaic cell and into the scribe electrically connecting the electrical contact layer of the first organic photovoltaic cell to a backside contact layer of the second organic photovoltaic cell.	Yoshida fails to disclose the device is a photovoltaic device wherein forming the scribe at least partially separates a first organic photovoltaic cell from a second organic photovoltaic cell; and sputter-depositing an electrical contact layer onto the buffering transport layer at the first organic photovoltaic cell and into the scribe electrically connecting the electrical contact layer of the first organic photovoltaic cell to a backside contact layer of the second organic photovoltaic cell.	Hack discloses the device is a photovoltaic device wherein forming the scribe at least partially separates a first organic photovoltaic cell from a second organic photovoltaic cell (see ¶[0046], ¶[0052] and ¶[0071]). Ito teaches sputter-depositing an electrical contact layer [110] onto the buffering transport layer at the first organic photovoltaic cell and into the scribe electrically connecting the electrical contact layer of the first organic photovoltaic cell to a backside contact layer [190] of the second organic photovoltaic cell (See ¶[0038], ¶[0257], and ¶[0317])
	Implementation of Hack’s contact orientation allows for connection to the light emission device while allowing for substantial protection of the device from external forces (see ¶[0070)) Furthermore, Ito’s sputter-deposited transparent conducting oxides allows for high conductivity while providing substantial transparency to the light emitting device. Implementation of the buffering transport layer within the electron transport layer allows for compensation of optical resonance distance according to the wavelength of light emitted from the organic semiconductor active layer, thereby improving light emission efficiency (see Ito ¶[0257]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the teachings of Yoshida, Ito and Hack could be combined to arrive at the claimed invention.
	With respect to claim 17, the combination of Yoshida, Ito and Hack discloses depositing an electrically insulation material [550] deposited into the one or more scribes (See Hack Figure 5F).
	With respect to claim 18, the combination of Yoshida, Ito and Hack discloses wherein the electrical contact layer comprises one of an indium zinc oxide (IZO), an indium tin oxide (ITO), an aluminum doped zinc oxide (AZO); or a gallium doped zinc oxide (GZO) (see Yoshida ¶[0020] and Ito ¶[0038]).

	With respect to claim 19, the combination of Yoshida, Ito and Hack discloses wherein the organic semiconductor active layer comprises either an organic bulk heterojunction structure or a bilayer structure (see Yoshida ¶[0021] and Ito ¶[0041]).
	With respect to claim 20, the combination of Yoshida, Ito and Hack discloses applying the buffering transport layer by applying to the organic semiconductor active layer either a transparent or semi-transparent polymer material, or a transparent or semi-transparent oxide material (see Ito ¶[0257 and ¶[0196]).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 	With respect to claims 1-8 and 16-20, Applicant argues that the combination of Yoshida, Ito and Hack fails to disclose “opening a plurality of scribes that extend into the buffering transport layer, the organic semiconductor active layer and the one or more backside device layers,” citing to initial scoring of the scribe line in Figure 4. Applicant argues that because this initial scoring of the scribe line does not break through all layers and subsequent completion of the scribe layers does not align with Applicant’s specification description of a “scribe line” the plurality of scribes as cited by Examiner are not scribes. Examiner respectfully disagrees. Applicant’s features of the scribe line that distinguish it from the scribe line of Yoshida are not found within the claims nor do the scribe lines of the claim possess any specific features to exclude Yoshida’s completed scribe lines to be considered “scribes”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Applicant generally argues claims 1 and 16, asserting that they cannot find in cited portions of the cited references, the entirety of the claim, however do not point to specifics or what cannot be found. With no specific issues with the rejection cited, Examiner argues that all elements and limitations of the claim have been met by the combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Hammond et al. (U.S. Publication No. 2014/0256081 A1) discloses a thin film semiconductor device.
- Hirosawa (U.S. Publication No. 2016/0056412 A1) discloses an organic EL device
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818